UNITED STATES COURT OF APPEALS
                  FIFTH CIRCUIT

                      ____________

                      No. 00-41016
                      ____________


In the Matter of: SYLVIA E MARKS,


                         Debtor,


ANTOINETTE HARDY


                         Appellant,

versus


GENERAL MOTORS ACCEPTANCE CORPORATION,


                         Appellee.


______________________________________________________


In The Matter Of: ANTOINETTE HARDY,


                         Debtor,


ANTOINETTE HARDY,


                         Appellant,


versus
               GENERAL MOTORS ACCEPTANCE CORPORATION,


                                               Appellee.



                           Appeal from the United States District Court
                                For the Eastern District of Texas
                                    U.S.D.C. No. 1:00-CV-31

                                          August 13, 2001

Before EMILIO M. GARZA, PARKER, and DENNIS, Circuit Judges.

PER CURIAM:*

       AFFIRMED. See In re Smithwick, 121 F.3d 211 (5th Cir. 1997).




       *
               Pursuant to 5TH CIR. R. 47.5, the court has determined that this opinion should not be
published and is not precedent except under the limited circumstances set forth in 5TH CIR. R. 47.5.4.

                                                 -2-